SOMERVILLE, J.
The allegations of the bill of complaint show the existence of mutual accounts between complainant and respondent. In such cases either party may resort to equity for a statement of the accounts and the ascertainment and recovery of any balance due, without regard to the question of confusion or complication. — Kirkman v. Vanlier, 7 Ala. 217; Hulsey v. Walker County, 147 Ala. 501, 40 South. 311; Crichton v. Hayles, 176 Ala. 223, 57 South. 696, collecting the authorities.
It is immaterial, of course, that the bill does not claim a balance in favor'of complainant, for he is as much entitled to thus ascertain his indebtedness to respondent as to fix respondent’s indebtedness to him. The demurrers to the bill were properly overruled, and the decree will be affirmed.
Affirmed.
All the Justices concur, except Dowdell, O. J., not sitting.